Citation Nr: 0631298	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  05-09 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a finding of competency for the purpose of 
disbursement of VA funds without limitation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel

INTRODUCTION

The veteran had active service from January to December 1975.

This appeal is from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Detroit, Michigan, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Development of this appeal is incomplete.

VA has not discharged its duty to notify the appellant of the 
information and evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  VA has not obtained VA medical records known to 
exist and reasonably likely to be pertinent to the question 
at issue.  The claims file reveals other potentially 
pertinent evidence.

Specifically, the July 2004 letter to the veteran intended to 
notify him of the information and evidence necessary to 
substantiate his claim did not do so.  The letter references 
an enclosed information sheet, "What the Evidence Must Show 
to Help Prove Your Claim."  The information sheet is not in 
the claims file.  Given the failure to perform an internal 
development instruction in the file, the Board will not 
presume administrative regularity in mailing the notice 
letter.

A deferred rating decision of March 2002 instructed that VA 
psychiatric treatment records be obtained for the past two 
years.  The claims file contains treatment records for four 
months since 1999, January to May 2004.  The veteran 
testified in June 2005 and in June 2006 that he has VA 
treatment every two weeks.  A June 2005 statement from his VA 
case worker reported the veteran's participation in the 
Mental Health Intensive Case Management Program since 
December 1999.  It is reasonable to infer that there must be 
additional treatment records and records from that program, 
possibly probative of the veteran's ability to handle 
disbursement of VA benefits without limitation.

The veteran has submitted civil court documents showing 
termination of court-ordered conservatorship on two 
occasions, in 1997 and in 2002.  It is reasonable to infer 
the reinstatement of a conservatorship in the interim, but 
there is nothing in the file informative of why.  The July 
2002 court document refers to the medical opinion of a court-
ordered evaluation obtained to advise the court whether to 
terminate the conservatorship, but that report is not of 
record.

The veteran has testified that he receives disability 
benefits from the Social Security Administration without 
restriction.  An SSA document of record confirms his receipt 
of SSA benefits.  Records from the SSA about the veteran's 
competence to receive government benefits could be probative 
in this case.

The veteran's August 2005 statement argues that VA did not 
afford him presumption in favor of competency when the 
evidence is balanced.  See 38 C.F.R. § .353(d) (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence necessary to substantiate his 
claim of competency to handle disbursement 
of VA funds without limitation.  
38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006).

2.  Obtain all VA psychiatric treatment 
records and any other records of the 
Mental Health Intensive Case Management 
from March 2003 to the present and 
Associate any information obtained with 
the claims file.

3.  Obtain from the SSA any psychiatric 
evaluation reports or other documents it 
has on the veteran from 2002 to the 
present pertaining to or informative of 
his mental competency to receive and 
control SSA benefits.  Associate any 
information obtained with the claims file.

4.  Obtain the report of the court-ordered 
psychiatric evaluation referenced in the 
July 28, 2002, order of the Oakland County 
Probate Court.  Associate any information 
obtained with the claims file.

5.  Readjudicate the claim at issue.  If 
it remains denied, provide the appellant 
and his representative a supplemental 
statement of the case and an appropriate 
period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).


_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


